Exhibit 10.3

AGREEMENT

This Agreement (the “Agreement”) is made and entered into as of September 5,
2016, by and among Volkswagen Truck & Bus GmbH (“Investor”) and Navistar
International Corporation, a Delaware corporation (the “Company”).

WHEREAS, Investor and its affiliates and associates may desire to acquire
ownership of additional shares of common stock, par value $0.10 per share, of
the Company (“Common Stock”) without being subject to the restrictions under
Section 203 of the General Corporation Law of the State of Delaware (“DGCL 203”)
applicable to a “business combination” with an “interested stockholder” (each
such term, as used in this Agreement, shall have the meaning given to it in DGCL
203, except as described in Section 5 hereof), so long as Investor and its
affiliates and associates do not own the Threshold Percentage or more of the
voting power of the then issued and outstanding shares of voting stock of the
Company;

WHEREAS, as of the date hereof, the Company and Investor have no current
discussions or negotiations with each other regarding a business combination or
other extraordinary transaction involving the Company;

NOW THEREFORE, in consideration of the premises and the covenants of the parties
set forth in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound, the undersigned hereby agree as follows:

1. For purposes of this Agreement, “Threshold Percentage” shall mean 20%;
provided that if, during the term of this Agreement, the Company grants to any
person other than Investor and its affiliates an exemption or waiver to hold an
ownership percentage that is greater than the then-current Threshold Percentage,
the ownership percentage limits set forth in this definition shall be
automatically increased from the then-current Threshold Percentage to such
greater ownership percentage as is granted to such other person.

2. The Company hereby represents and warrants to Investor that the Board of
Directors of the Company has duly approved (the “Board Approval”) this Agreement
and the acquisition by Investor and its affiliates and associates, whether
pursuant to the transaction pursuant to the Stock Purchase Agreement, dated as
of the date hereof, by and between the Company and Investor (the “Stock Purchase
Agreement”) or in a single transaction or multiple transactions from time to
time, of additional shares of Common Stock to the extent such acquisitions would
result in Investor and its affiliates and associates being the owner of 15% or
more, but less than the Threshold Percentage, of the voting power of the shares
of voting stock of the Company issued and outstanding from time to time, subject
to the limitations provided for in Section 5 hereof and subject to the accuracy
of the representations and warranties set forth in Section 3 hereof.

3. Investor hereby represents and warrants that, as of the date of this
Agreement and assuming the accuracy of the representations and warranties set
forth in Section 4 hereof, Investor and its affiliates and associates are, in
the aggregate, owners of less than 15% of the shares of Common Stock issued and
outstanding as of the date of this Agreement.



--------------------------------------------------------------------------------

4. The Company hereby represents and warrants that, as of the date of this
Agreement, there are 81,618,151 shares of Common Stock issued and outstanding
which is the only class of “voting stock” (as defined herein) of the Company.

5. Investor agrees that if Investor or any of its affiliates and associates
becomes the owner of shares of voting stock of the Company such that Investor
would, together with their affiliates and associates, in the aggregate own the
Threshold Percentage or more of the voting power of the issued and outstanding
shares of voting stock of the Company under circumstances in which they would be
an “interested stockholder” as defined in DGCL 203 (but, for this purpose,
replacing 15% in such definition with the Threshold Percentage) (any event
causing Investor and its affiliates and associates to own in the aggregate the
Threshold Percentage or more of the voting power of the then issued and
outstanding shares of voting stock of the Company, an “Additional Acquisition”),
then (i) notwithstanding the Board Approval referred to in Section 2 of this
Agreement, the restrictions under DGCL 203 applicable to a “business
combination” with an “interested stockholder” shall apply as a matter of
contract pursuant to this Agreement (except as modified herein) to Investor and
its affiliates and associates as if such Board Approval had not been granted and
as if the Additional Acquisition had caused Investor and its affiliates and
associates to become an interested stockholder for purposes of DGCL 203, except
that wherever 15% is used in DGCL 203 it shall mean, for all purposes of this
Agreement, the Threshold Percentage; and (ii) Investor and its affiliates and
associates will not engage in any business combination with the Company for a
period of 3 years following the time that Investor and its affiliates and
associates became an owner of the Threshold Percentage or more of the voting
power of the then issued and outstanding shares of voting stock of the Company,
unless:

(1) prior to such time the Board of Directors of the Company approved, including
approval by a majority of the Non-Investor Directors (as defined in Section 6),
either the business combination or the Additional Acquisition;

(2) upon consummation of the transaction which resulted in Investor and its
affiliates and associates becoming an owner of the Threshold Percentage or more
of the voting power of the issued and outstanding shares of voting stock of the
Company, Investor and its affiliates and associates owned at least 85% of the
voting power of the voting stock of the Company outstanding at the time the
transaction commenced, excluding for purposes of determining the voting stock
outstanding (but not the outstanding voting stock owned by Investor and its
affiliates and associates) those shares owned (i) by persons who are directors
and also officers of the Company and (ii) employee stock plans in which employee
participants do not have the right to determine confidentially whether shares
held subject to the plan will be tendered in a tender or exchange offer; or

(3) at or subsequent to such time the business combination is approved by the
Board of Directors of the Company, including by a majority of the Non-Investor
Directors, and authorized at an annual or special meeting of stockholders, and
not by written consent, by the affirmative vote of at least 66 2/3% of the
voting power of the outstanding voting stock which is not owned by Investor and
its affiliates and associates;

 

2



--------------------------------------------------------------------------------

provided, that, the restrictions set forth above shall not apply if any of the
exceptions in subsections (b)(4), (5) or (6) of DGCL 203 would be applicable at
the time of such business combination.

6. This Agreement may be executed in counterparts, each of which shall be deemed
to be an original, with the same effect as if the signatures were upon the same
instrument. All representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement. This
Agreement constitutes the entire agreement among the parties hereto in respect
of the subject matter hereof. No provision of this Agreement may be: (a) amended
except by an instrument in writing executed by the parties hereto; or (b) waived
except by an instrument in writing executed by the party against whom the waiver
is to be effective; provided that any such amendment or waiver has been approved
by the Board of Directors of the Company, including, to the fullest extent
permitted by law, by a majority of the Non-Investor Directors. Except as set
forth in Section 7 hereof, this Agreement shall not be terminated except by an
instrument in writing executed by the parties hereto; provided that any such
termination has been approved by the Board of Directors of the Company,
including, to the fullest extent permitted by law, by a majority of the
Non-Investor Directors. For purposes of this Agreement, “Non-Investor Directors”
shall mean the members of the Board of Directors of the Company that are not
affiliated with, and were not nominated by, Investor or any affiliate or
associate thereof or any other stockholder of the Company (including any
affiliate or associate of any such stockholder) that is subject to an agreement
similar to this Agreement. This Agreement: (i) shall not be assignable by any of
the parties hereto and (ii) shall be binding on successors of the parties
hereto.

7. This Agreement shall automatically terminate and be of no further force and
effect if the Stock Purchase Agreement is terminated without the consummation of
a Share Issuance (as defined in the Stock Purchase Agreement) thereunder (it
being understood that the Board Approval shall be of no further force and effect
after termination of this Agreement pursuant to this Section 7).

8. This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, without regard to choice of
law principles that would compel the application of the laws of any other
jurisdiction. Each of the parties hereto irrevocably agrees that any legal
action or proceeding that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance hereof, shall be brought
and determined exclusively in the Chancery Court of the State of Delaware and
any state appellate court therefrom located in the State of Delaware (or, only
if the Chancery Court of the State of Delaware declines to accept jurisdiction
over a particular matter, any state or federal court located in the State of
Delaware).

9. Each of the parties hereto hereby irrevocably waives any and all rights to
trial by jury in any legal proceeding arising out of or related to this
Agreement.

10. The parties hereto agree that irreparable damage, for which monetary damages
would not be an adequate remedy, would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by the parties hereto. It is
accordingly agreed that the parties hereto shall be entitled to

 

3



--------------------------------------------------------------------------------

an injunction or injunctions, or any other appropriate form of specific
performance or equitable relief, to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of competent
jurisdiction, this being in addition to any other remedy to which they are
entitled under the terms of this Agreement at law or in equity. Each party
hereto accordingly agrees not to raise any objections to the availability of the
equitable remedy of specific performance to prevent or restrain breaches or
threatened breaches of, or to enforce compliance with, the covenants and
obligations of such party under this Agreement.

11. The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

12. As used in this Agreement, the terms “affiliate,” “associate,” “owner,”
including the terms “own” and “owned,” “stock” and “voting stock” have the
meanings given to them in DGCL 203; provided, that, for the avoidance of doubt,
the Company’s Nonconvertible Junior Preference Stock, Series B, par value $1.00
per share, and the Company’s Convertible Junior Preference Stock, Series D, par
value $1.00 per share, each with the rights currently set forth in the Company’s
certificate of incorporation in effect on the date hereof, shall not be deemed
to be voting stock for purposes of this Agreement.

13. This Agreement is intended to benefit, and shall be enforceable by, each
holder of outstanding shares of capital stock of the Company as a third-party
beneficiary of this Agreement, such that such stockholders shall be entitled to
enforce the Agreement if any of the provisions of this Agreement were not
performed in accordance with their specific terms, as amended from time to time
in accordance with Section 6 hereof, or were otherwise breached by the parties
hereto, including, without limitation, in the event any business combination
were consummated in violation of Section 5 hereof, as amended from time to time
in accordance with Section 6 hereof, other than any consummation thereof
pursuant to a waiver obtained in accordance with Section 6 hereof.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

NAVISTAR INTERNATIONAL CORPORATION By:  

/s/ Troy A. Clarke

  Name:   Troy A. Clarke   Title:   President and Chief Executive Officer By:  

/s/ Walter G. Borst

  Name:   Walter G. Borst   Title:   Executive Vice President and Chief
Financial Officer VOLKSWAGEN TRUCK & BUS GMBH By:  

/s/ Andreas Renschler

  Name:   Andreas Renschler   Title:   Chief Executive Officer By:  

/s/ Matthias Gründler

  Name:   Matthias Gründler   Title:   Chief Financial Officer

[Signature Page to DGCL Section 203 Agreement]